           Case 1:20-cr-00490-AT Document 7 Filed 09/17/20 Page 1 of 1


                                                                  USDC SDNY
UNITED STATES DISTRICT COURT                                      DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                     ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                         DOC #: ____________________
                                                                  DATE FILED: __9/17/2020

              -against-
                                                                            20 Cr. 490 (AT)
DAVID SPRALLING,
                                                                                ORDER
                              Defendant.
ANALISA TORRES, District Judge:

       It is hereby ORDERED that the Court will hold an initial appearance in this action on
October 1, 2020, at 10:00 a.m., using the Court’s videoconferencing software. Chambers will
provide the parties with instructions on how to appear via video.

        To optimize the quality of the video feed, only the Court, Defendant, defense counsel,
and counsel for the Government will appear by video for the proceeding; all others may
participate by telephone. Co-counsel, members of the press, and the public may access the audio
feed of the conference by calling (917) 933-2166 at the time of the hearing, and entering access
code 234316486.

       SO ORDERED.

Dated: September 17, 2020
       New York, New York
